DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 	Claims 94-110 and 122-128 are pending and under examination.

Information Disclosure Statement
3.	The Information Disclosure Statement filed on June 21, 2022 has been considered.
	The following references have not been considered because the legible copy required by 37 CFR 1.98(a)(2) has not been provided: Foreign patent citations 1, 6, 13, 14, and 22.
	Non-patent literature citation #67 has also been lined through as it is a duplicate of non-patent literature citation #66.
Applicant is advised that the date of any re-submission of any item of information contained in this IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
It is also noted that the relevance of many of the documents cited in the IDS is not readily apparent. For example, although the claimed invention relates to a method that comprises amplification of a circular nucleic acid via extension of a strand hybridized to the circular nucleic acid and partitioning of the resulting amplification products (see independent claim 94), the IDS includes references related to the following apparently unrelated subject matter: 
(1) chemical (i.e., not amplification-based) DNA synthesis methods (see, e.g., non-patent literature citations 1, 21, and 26; see also foreign patent documents WO 93/20242 A1, WO 98/41531 A2, and WO 02/072864 A2); 
(2) antibodies (see, e.g., non-patent literature citations 3-5, 8, 12, 16, 20, 24, 27, and 53; see also foreign patent citations WO 2007/118214 A2, WO 2008/003116 A2, and WO 2009/132876 A1); 
(3) DNA as a storage medium and computer science in general (see, e.g., non-patent literature citations 7, 9, 15, 18, 22, 23, 33 and 105; see also foreign patent documents WO 2016/164779 A1 and WO 2019/136175 A1); 
(4) G protein-coupled protein receptors (see, e.g., non-patent literature citations 10 and 17; see also foreign patent citations WO 2005/093092 A2 and WO 2015/081440 A1); and 
(5) properties of solid surfaces (e.g., silicon) (see, e.g., non-patent literature citations 19 and 101).
As discussed in MPEP 609.04 III, Applicant may provide a concise explanation as to the relevance of any English-language references. This portion of the MPEP states:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

	Since the IDS in this case contains a large number of citations, the majority of which are lengthy and/or complex documents, Applicant is invited to provide the concise explanations discussed in MPEP 609.04 III for any English-language documents not related to nucleic acid amplification or partitioning of nucleic acids. 

Response to Arguments
4.	Applicant’s arguments filed on June 21, 2022 have been fully considered.
	Information Disclosure Statement
	On pages 5-6 of the arguments, Applicant argues that new copies of references not previously considered have been filed with the response. 
	In response, the references listed as References 9-12 on page 5 of the Remarks have been considered as has the non-patent literature reference discussed on page 6 of the Remarks.
	The references identified as References 1 and 7 on page 5 of the Remarks have not been considered, however, because Applicant has not filed a copy of the reference cited on the IDS. Instead, Applicant has provided a copy of a publication of counterpart applications. Since references 1 and 7 were published by the Australian Patent Office and the European Patent Office, respectively, a copy of these references (i.e., not a publication of a counterpart application) is required for them to be considered. See 37 CFR 1.98(a)(2). Alternatively, Applicant could cite the counterpart publications on a new IDS.
	Objection to the Drawings
	Applicant argues that the objection should be withdrawn in view of the Replacement Drawing Sheets submitted with the response (Remarks, page 6).
	This argument was persuasive. The objection has been withdrawn.
	Objections to the Specification
	In the last Office action (i.e., the Final Rejection mailed on August 18, 2021), the specification was objected to for the following reasons: (1) failure to provide sufficient support/antecedent basis for the subject matter of claim 102; (2) improper identification of trade names/trademarks; and (3) improper sequence identifier format.
	Applicant’s arguments only address (1) above. See page 6 of the Remarks, where Applicant argues that the objection should be withdrawn in view of the amendments to claim 102. 
	In response, the objection concerning support for the subject matter of claim 102 has been withdrawn. The other objections are maintained since they remain applicable.
	Claim Objections
	Applicant’s response does not explicitly address the objections to claims 94, 101-104, 106, and 123. 
	The objections to claims 94, 101-104, 106, and 123 have been maintained because they remain applicable. 
	Rejection of claims 94-110 and 122-127 under 35 U.S.C. 112(b)
	The last Office action (i.e., the Final Rejection mailed on August 18, 2021) identified indefiniteness issues in claims 94-96, 98, and 102. Applicant’s arguments, though, only explicitly address claim 102. See page 6 of the Remarks, where Applicant argues that the rejection concerning claim 102 should be withdrawn in view of the amendments to that claim.
	In response, the issue concerning claim 102 has been addressed by the claim amendment. That basis for rejection has been withdrawn. The other indefiniteness issues raised previously have not been addressed and are maintained because they remain applicable. 
	Rejections of claims 94-99, 107-109, and 122-127 under 35 U.S.C. 103 as being unpatentable over Lizardi in view of Laffler and further in view of Eid 
	Applicant argues that the rejection should be withdrawn at least because the cited references fail to teach or suggest the following requirement in amended claim 94: such that on average there are 0.05 to 0.9 amplicon nucleic acids per fraction, wherein at least 40% of the fractions comprise the amplicon nucleic acids. See page 7 of the Remarks. 
	Applicant also argues on page 7 of the Remarks that “[T]he instant application demonstrates that the hyper-isolation of having 0.05 to 0.9 amplicon nucleic acids per fraction allows for surprisingly accurate results whereby sequences are amplified without errors.” Applicant points to Figures 15 and 16 as well as para. 94 of the specification to support this argument (Remarks, page 7).
	In response, Applicant’s argument as to the amendments to claim 94 was persuasive with respect to claims 94-99, 107, 109, and 122-126. The rejection has been withdrawn with respect to these claims. Applicant’s argument was not persuasive with respect to claims 108 and 127, however. As discussed below, these claims are not further limiting because, unlike claim 94, from which they depend, claims 108 and 127 encompasses partitioning such that fractions contain, on average, one amplicon/fraction. The rejection has been maintained with respect to these claims with modifications necessitated by the amendment.
	Applicant’s argument as to secondary considerations has also been considered with respect to all of the obviousness rejections set forth below. This argument was not persuasive for the following reasons. First, the evidence in the specification is not commensurate in scope with the claimed invention. More specifically, para. 94 does not clearly relate to the claimed method because it does not require the dilution and extension steps or the type of nucleic acids recited in steps (a)-(c) of independent claim 94. As well, the data in Figures 15-16 do not appear to relate to a method that included steps (a)-(c) of claim 94. Further, it appears that only one value in the claimed range of molecules present, on average, per fraction was tested (para. 222 on page 76), and only a small number of the fractions were sequenced. It not clear that any positive result would extend over the full scope of the claims, nor is it clear that the observed result is significant and unexpected. As discussed in MPEP 716, unexpected results must be commensurate in scope with the claimed invention and demonstrate that the result is both unexpected and significant. Since Applicant’s arguments as to unexpected results were not persuasive, rejections under 35 U.S.C. 103 are not precluded.
	Rejections of claims 100-106 and 110 under 35 U.S.C. 103 citing Lizardi in view of Laffler and further in view of Eid as the primary combination of references
	Applicant argues that these rejections should be withdrawn because the secondary references cited in the rejections do not remedy the deficiencies in the primary combination of references (Remarks, pages 7-8).
	This argument was persuasive. The rejections have been withdrawn. 

Drawings
5.	The replacement drawing sheets filed on June 21, 2022 are acceptable. 
Specification
6.	The specification is objected to for the following reasons: 
 (A) The use of the terms PHUSION (pages 22, 27, 72, 77, and 79); PFUULTRA (page 22); PFUTURBO (page 22); AMPLIGASE (page 25); HERCULASE (page 27); TWEEN (pages 30, 31, 77, 78, and 83); Bioanalyzer (pages 63, 73, and 75); MINELUTE (pages 73, 74, and 83); CUTSMART (page 73); NANODROP (page 73); and QUBIT (pages 74 and 83), each of which is a trade name or a mark used in commerce, has been noted in this application. These terms and any other trademarks or trade names used in the application should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
(B) Each instance of “SEQ ID NO.: x” (see pages 61, 64-67, 69-75, 82, and 83) must be amended to remove the period before the colon such that the specification reads “SEQ ID NO: x”. See 37 CFR 1.821(d), which discusses sequence identifier format.

Claim Objections
7.	Claim 94 is objected to because of the following informalities. Replacing “second strand” in line 1 of step (c) with “second strands” and replacing “the first strand is a template strand” in lines 1-2 of step (c) with and “the first strands are template strands” is suggested since multiple second strands are extended in step (c) to form the heterogeneous plurality of amplicon nucleic acids. Replacing “first strand” in the last line of step (c) with “first strands” is also suggested for the same reason.
	Claims 101-104 and 106 are objected to because of the following informalities. Replacing “non-circularized double-stranded nucleic acid” in each claim with “double-stranded non-circularized nucleic acid” is suggested to maintain consistency with claim 100.
	Claim 103 is also objected to because of the following informalities. Deleting “of the plurality” in line 1 is suggested.
	Claim 123 is also objected to because it appears that “circular double-stranded nucleic acids” should be “amplicon nucleic acids.”
	Claim 128 is objected to because “an amplification error rate” should be replaced with “the amplification error rate.”

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 94-110 and 122-128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94 recites “the plurality of circular double-stranded nucleic acids” in line 2 of step (a). There is a lack of antecedent basis for this term. More specifically, it is not clear whether “the plurality of circular double-stranded nucleic acids” refers to the “non-identical circular double-stranded nucleic acids” recited in lines 1-2 of step (a) or some other plurality of circular double-stranded nucleic acids. Applicant could address the issue by amending lines 1-2 of step (a) to recite “providing a plurality of non-identical circular double-stranded nucleic acids, each of the plurality of non-identical circular double-stranded nucleic acids comprising”. Corresponding amendments should also be made in claims 97, 100, 107, 110, 122, 124, and 126-128.
Claims 95-110 and 122-128 are also indefinite by way of their dependency on claim 94.
Claims 95 and 96 are further indefinite for the following reasons. Claim 95 depends from claim 94 and recites “wherein the second strand is a primer in the first amplification, and wherein the first amplification reaction is performed without an additional primer sequence.” Claim 96 also depends from claim 94 and recites “wherein the second strand is at least about 500 bases in length.” Step (a) of claim 94 has been previously amended to require the plurality of circular double-stranded nucleic acids comprising a first strand and a second strand to be a plurality of non-identical circular double-stranded nucleic acids. As a result, it is not clear whether the requirements set forth in claims 95 and 96 apply to all of the first and second strands in the plurality or if it is sufficient for only some (or one) of the first and second strands to satisfy these requirements. If the former is intended, Applicant could address the issue by referring to “second strands” in claims 95 and 96 instead of “the second strand.” If the latter is intended, Applicant could address the issue by amending claims 95 and 96 to explicitly state that only some of the second strands need to have the required feature. For example, claim 96 could recite “wherein at least one of the second strands is at least about 500 bases in length.” Applicant is cautioned against introducing new matter with any amendments to the claims. 
Claim 98 is further indefinite for the reasons set forth above with respect to claims 95 and 96. More specifically, it is not clear whether each second strand must differ from all other second strands by at least seven bases or if it is sufficient for one second strand to differ from another second strand by at least seven bases while only differing from another second strand by only five bases. Applicant could address the issue in the manner proposed above for claims 95 and 96 provided that doing so would not introduce new matter. 
Claim 128, which is a new claim, is further indefinite because it is not entirely clear as to how to satisfy the functional language in the claim (i.e., the requirement for the amplification reaction to have an error rate that is less than 1 error in 10,000 bases).
MPEP 2173.05(g) provides guidance concerning the use of functional language in a claim. This section of the MPEP instructs examiners to consider the following when evaluating a claim containing functional language for compliance with the definiteness requirement of 35 U.S.C. 112(b): (1) whether there is a clear indication of the intended claim scope; (2) whether the claim language clearly defines the invention or merely states a problem to be solved or a result to be obtained; and (3) whether the ordinary artisan would know what is encompassed from the claim language.
In this case, the claim scope is reasonably clear because the ordinary artisan would understand that the amplification reaction must have an error rate that satisfies the condition of “less than one error in 10,000 bases.” The claim does not clearly define the invention and only sets forth a problem to be solved or result to be obtained, though, because neither the disclosure nor the claim adequately describes how to achieve the required error rate. The disclosure identifies several polymerases with a low error rate (see, e.g., para. 83), but it does not describe the conditions under which the low error rates are achieved or other factors that may be needed to achieve the required result. These deficiencies in the disclosure in combination with the fact that the many different factors influence the error rate of an amplification reaction indicate that the ordinary artisan would not have known a priori whether a particular amplification reaction disclosed or suggested by the art meets the requirement concerning the error rate recited in claim 128. Thus, it is clear that claim 128 fails to comply with 35 U.S.C. 112(b).
One way for Applicant to address the issue is to replace the functional language with a requirement for use of a particular polymerase.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 108 and 127 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 108 depends from claim 94 and recites “wherein partitioning comprises diluting the plurality of amplicons to about 0.3 to 1.5 amplicon nucleic acids per fraction.” This is not further limiting because the range encompasses numbers of amplicon/fraction excluded by claim 94. In particular, claim 94 has been amended to require no more than 0.9 amplicon nucleic acids/fraction on average. Thus, the higher values recited in claim 108 are excluded by claim 94, and claim 108 is not further limiting for this reason.
Claim 127 depends from claim 94 and requires at least 80% of fractions to contain about 1 to about 10 amplicons. This claim is not further limiting because it encompasses methods not encompassed by claim 94, which requires at least 40% of the fractions to contain amplicons and for the amplicons to be partitioned into the fractions such that, on average, there are 0.05 to 0.9 amplicons per fraction. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 108 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (US 6,287,824 B1) in view of Laffler (US 2012/0164633 A1) and further in view of Eid et al. (US 2010/0009872 A1).1
	Claims 108 and 127 each depend from claim 94 and encompass partitioning such that there is, on average, one amplicon nucleic acid per fraction. (As noted above, claims 108 and 127 encompass partitioning that is not encompassed by independent claim 94, which requires fractions to contain, on average, 0.05 to 0.9 amplicons per fraction.
	And claim 94 is drawn to a method for nucleic acid sorting that makes use of a plurality of non-identical double-stranded circular nucleic acids having a first strand that is a continuous circle and a second strand that has a gap. The method comprises the following steps: (i) diluting the plurality of non-identical double-stranded circular nucleic acids to a concentration that is less than 100 nM; (ii) extending the second strands in a first amplification reaction to produce amplicons comprising a plurality of copies of the first strands; and (iii) partitioning the plurality of amplicons such that there are, on average, 0.05 to 0.9 amplicons per fraction and such that least 40% of the fractions comprise the amplicon nucleic acids.
	Regarding claims 108 and 127, Lizardi teaches a method that comprises the following steps: (a) providing a double-stranded circular nucleic acid having a first strand that forms a continuous circle and a second strand that contains a gap; and (b) amplifying the first strand by rolling circle replication to produce an amplification product that contains multiple copies of the first strand (column 1, lines 57-62; see also column 2, lines 14-33). Lizardi teaches that the second strand may function as the only primer in the rolling circle replication step and undergo polymerase-mediated extension (column 7, lines 20-21; column 14, lines 49-53) in addition to teaching that the method may be practiced with a plurality of double-stranded circular nucleic acids (column 6, lines 11-19). The reference also teaches that the method may include a step of diluting the plurality of double-stranded circular nucleic acids prior to conducting the amplification reaction, e.g., such that, on average, each amplification reaction contains a single double-stranded circular nucleic acid (see column 6, lines 11-19 and column 7, lines 13-15). Still further, Lizardi specifies that the gap has a length of at least one base (column 11, line 66 – column 12, line 3).
	Lizardi also meets the requirement in step (a) of claim 94, from which claims 108 and 127 depend, for the plurality of circular double-stranded nucleic acids to be a plurality of non-identical circular double-stranded nucleic acids. In particular, Lizardi first teaches that the method may include “ligating a plurality of nucleic acid molecules into a plurality of linear vectors in a single reaction to form a plurality of circular vectors, each circular vector containing at least one nick, gap, or overlap in the second strand” (col. 6, ll. 12-15). Since the reference also teaches that the method can be used to produce libraries containing a plurality of different nucleic acids (see, e.g., col. 3, ll. 57-63; col. 9, l. 63 – col. 10, l. 3), it is clear that the method of Lizardi includes “providing a plurality of non-identical circular nucleic acids, each of which comprising a first strand that is a continuous circle and a second strand that comprises a gap of at least one base” as required by step (a) in claim 94.
Lizardi also meets the requirement in step (c) of claim 94 for the first amplification reaction to generate a heterogeneous plurality of amplicon nucleic acids. In particular, when the amplification reaction is conducted in parallel in separate locations on or within a surface or substrate, in an array of reaction droplets, or in an array of reaction vessels as described in, for example, column 6, lines 27-36 and column 25, line 45 – column 26, line 57, the resulting plurality of amplicons is a heterogeneous plurality of amplicons as required by step (c) in claim 94. 
 	Lizardi does not teach all of the elements of claim 94, from which claims 108 and 127 depend, for two reasons. First, the reference fails to specify the concentration(s) to which the plurality of non-identical circular double-stranded nucleic acids may be diluted. As noted above, the reference teaches that the non-identical circular double-stranded nucleic acids may be diluted to a concentration that permits formation of a plurality of separate amplification reactions (e.g., in droplets) that each contain, on average, a single circular double-stranded nucleic acid molecule, but no concentrations of the diluted double-stranded circular nucleic acids are specified. Consequently, Lizardi fails to meet the requirement in step (b) of claim 94 for dilution to a concentration that is less than 100 nM. Since Lizardi fails to meet the requirements of step (b) in claim 94, the reference also fails to meet the requirements of claim 127, which further limits the post-dilution concentration. 
Second, Lizardi fails to meet the requirements in claims 108 and 127 concerning partitioning. Each of these claims encompasses partitioning such that, on average, fractions contain one nucleic acid per fraction. Claims 108 and 127 also require, respectively, at least 40% or at least 80% of fractions to contain amplicons. Although Lizardi meets the requirement for partitioning by disclosing collection of a sample from each of a plurality of separate amplification reactions for further analysis (e.g., by sequencing) (see, e.g., column 26, line 59 – column 27, line 7; column 7, lines 62-65; column 28, lines 51-62), the reference fails to teach that each different fraction (sample) contains, on average, one nucleic acid per fraction and that at least 40% or at least 80% of the fractions contain amplicon nucleic acids.  
Laffler, however, discloses methods that comprise the following steps (see, e.g., paras. 4-6, 9, 48, and 52-63): (a) conducting amplification reactions in a first set of droplets, wherein the majority of the droplets contain zero or one nucleic acid template for amplification; and (b) subjecting the resulting amplification products to next-generation sequencing. The next-generation sequencing methods discussed in Laffler include methods that require partitioning such that, on average, each different sequencing reaction contains a single nucleic acid molecule to be sequenced (see, e.g., paras. 53-55 and 60-61). 
Laffler does not teach that the partitioning is conducted such that at least 40% or at least 80% of the fractions contain amplicon nucleic acids in the amounts recited in 108 and 127, but Eid remedies this deficiency by describing a plurality of non-random partitioning methods that are capable of providing each different fraction in a plurality of fractions with a single target nucleic acid-polymerase complex (see, e.g., the abstract and paras. 9-11; see also pages 9-11 and 13-29 for a more detailed description of the different non-random partitioning methods disclosed in Eid). Eid teaches that the disclosed non-random partitioning methods advantageously eliminate two problems associated with random partitioning (see, e.g., paras. 6-9): (i) the presence of many (up to 70%) empty fractions, and (ii) fractions that are not useful for amplification and/or sequencing due to the presence of more than one target nucleic acid in the fraction. Eid also notes that the disclosed partitioning methods offer increased throughput and efficiency as well as decreased costs (see, e.g., paras. 8-9). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan practicing the method of Lizardi to dilute the plurality of non-identical double-stranded circular nucleic acids to a concentration within any of the following ranges prior to the amplification step: (i) less than 100 nM as recited in step (b) of claim 94, or (ii) less than 1 pM as recited in claim 127. As discussed above, Lizardi teaches diluting the plurality of double-stranded circular nucleic acid molecules before conducting the amplification reaction. The reference does not specify the concentration of the resulting solution, but as discussed in MPEP 2144.05 II, “[D]ifferences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” This section of the MPEP goes on to note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1955). In this case, the prior art of Lizardi discloses the general conditions (i.e., dilution prior to amplification), and the ordinary artisan would have simply used routine experimentation to determine the concentrations useful for setting up the subsequent amplification reactions. There is nothing in Lizardi or the specification of the instant application to indicate that this would have required non-routine or inventive experimentation, and no evidence of unexpected results has been presented with respect to the claimed concentrations. It is further noted that by teaching diluting such that separate amplification reactions contain, on average, a single double-stranded circular nucleic acid, Lizardi clearly motivates the use of concentrations within the very low concentration ranges recited in claims 94 and 127. Thus, the claimed post-dilution concentration ranges are prima facie obvious.
It also would have been prima facie obvious to substitute one of the next-generation sequencing methods disclosed in Laffler for the sequencing method disclosed in Lizardi. Laffler provides motivation to do so by teaching that next-generation sequencing methods “share the common feature of massively parallel, high-throughput strategies, with the goal of lower costs in comparison to older sequencing methods” (para. 52). Laffler provides a reasonable expectation of success by describing several next-generation sequencing methods in detail and including citations to sources of additional information concerning each method (paras. 52-63). Since several of the next-generation sequencing methods disclosed in Laffler require partitioning such that each sequencing reaction contains a single nucleic acid molecule to be sequenced (paras. 53, 55, and 60-61), it also would have been obvious to partition the amplification products generated by the method of Lizardi as set forth in the first part of step (d) in claim 94 and also as in claims 108 and 127 when subjecting them to sequencing using one of these methods. The teachings of Laffler, which include citations to other patent and non-patent literature references that discuss each sequencing method, would have provided the required reasonable expectation of success. 
As well, further regarding the requirement for at least 40% or at least 80% of the fractions to comprise a particular amount of amplicon nucleic acids (e.g., a single amplicon nucleic acid) (see claims 94 and 127), Eid provides motivation to conduct the partitioning step in the method suggested by the teachings of Lizardi in view of Laffler such that as many of 100% of the fractions contain a single target nucleic acid by teaching that doing so reduces costs while also increasing assay throughput and efficiency (see, e.g., paras. 8-9). Eid provides a reasonable expectation of success by providing extensively detailed guidance as to a number of different non-random partitioning approaches in the context of the zero-mode waveguides used to conduct the Pacific Biosciences next-generation sequencing method discussed by Laffler in paras. 60-62. As well, the teachings in Eid indicate that the disclosed methods are generally applicable (e.g., to the arrays/substrates used in the other next-generation sequencing methods discussed in Laffler).
Thus, the methods of claims 108 and 127 are prima facie obvious over Lizardi in view of Laffler and Eid.
13.	Claims 94-99, 107-109, and 122-128 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (US 6,287,824 B1) in view of Laffler (US 2012/0164633 A1) and further in view of Eid et al. (US 2010/0009872 A1) and further in view of Montesclaros et al. (US 2013/0217071 A1).2
	Independent claim 94 is drawn to a method for nucleic acid sorting that makes use of a plurality of non-identical double-stranded circular nucleic acids having a first strand that is a continuous circle and a second strand that has a gap. The method comprises the following steps: (i) diluting the plurality of non-identical double-stranded circular nucleic acids to a concentration that is less than 100 nM; (ii) extending the second strands in a first amplification reaction to produce amplicons comprising a plurality of copies of the first strands; and (iii) partitioning the plurality of amplicons such that there are, on average, 0.05 to 0.9 amplicons per fraction and such that least 40% of the fractions comprise the amplicon nucleic acids.
	Regarding claims 94, 95, 108, and 127, Lizardi teaches a method that comprises the following steps: (a) providing a double-stranded circular nucleic acid having a first strand that forms a continuous circle and a second strand that contains a gap; and (b) amplifying the first strand by rolling circle replication to produce an amplification product that contains multiple copies of the first strand (column 1, lines 57-62; see also column 2, lines 14-33). Lizardi teaches that the second strand may function as the only primer in the rolling circle replication step and undergo polymerase-mediated extension (column 7, lines 20-21; column 14, lines 49-53) in addition to teaching that the method may be practiced with a plurality of double-stranded circular nucleic acids (column 6, lines 11-19). The reference also teaches that the method may include a step of diluting the plurality of double-stranded circular nucleic acids prior to conducting the amplification reaction, e.g., such that, on average, each amplification reaction contains a single double-stranded circular nucleic acid (see column 6, lines 11-19 and column 7, lines 13-15). Still further, Lizardi specifies that the gap has a length of at least one base (column 11, line 66 – column 12, line 3).
	Lizardi also meets the requirement in step (a) of claim 94 for the plurality of circular double-stranded nucleic acids to be a plurality of non-identical circular double-stranded nucleic acids. In particular, Lizardi first teaches that the method may include “ligating a plurality of nucleic acid molecules into a plurality of linear vectors in a single reaction to form a plurality of circular vectors, each circular vector containing at least one nick, gap, or overlap in the second strand” (col. 6, ll. 12-15). Since the reference also teaches that the method can be used to produce libraries containing a plurality of different nucleic acids (see, e.g., col. 3, ll. 57-63; col. 9, l. 63 – col. 10, l. 3), it is clear that the method of Lizardi includes “providing a plurality of non-identical circular nucleic acids, each of which comprising a first strand that is a continuous circle and a second strand that comprises a gap of at least one base” as required by step (a) in claim 94.
Lizardi also meets the requirement in step (c) of claim 94 for the first amplification reaction to generate a heterogeneous plurality of amplicon nucleic acids. In particular, when the amplification reaction is conducted in parallel in separate locations on or within a surface or substrate, in an array of reaction droplets, or in an array of reaction vessels as described in, for example, column 6, lines 27-36 and column 25, line 45 – column 26, line 57, the resulting plurality of amplicons is a heterogeneous plurality of amplicons as required by step (c) in claim 94. 
 	Lizardi does not teach all of the elements of claim 94 for the following reasons. First, the reference fails to specify the concentration(s) to which the plurality of non-identical circular double-stranded nucleic acids may be diluted. As noted above, the reference teaches that the non-identical circular double-stranded nucleic acids may be diluted to a concentration that permits formation of a plurality of separate amplification reactions (e.g., in droplets) that each contain, on average, a single circular double-stranded nucleic acid molecule, but no concentrations of the diluted double-stranded circular nucleic acids are specified. Consequently, Lizardi fails to meet the requirement in step (b) of claim 94 for dilution to a concentration that is less than 100 nM. Since Lizardi fails to meet the requirements of step (b) in claim 94, the reference also fails to meet the requirements of claims 107, 126, and 127, which further limit the post-dilution concentration. 
Second, Lizardi fails to meet the requirement in claim 94 concerning partitioning. Although Lizardi meets the requirement for partitioning by disclosing collection of a sample from each of a plurality of separate amplification reactions for further analysis (e.g., by sequencing) (see, e.g., column 26, line 59 – column 27, line 7; column 7, lines 62-65; column 28, lines 51-62), the reference fails to teach that each different fraction (sample) contains, on average, 0.05 to 0.9 amplicon nucleic acids per fraction and that at least 40% of the fractions contain amplicon nucleic acids. For this reason, Lizardi also fails to meet the requirements of dependent claims 108, 123, 125, and 127, which also recite limitations concerning the number of amplicon nucleic acids per fraction and/or the percentage of fractions that contain amplicon nucleic acids.
Laffler, however, discloses methods that comprise the following steps (see, e.g., paras. 4-6, 9, 48, and 52-63): (a) conducting amplification reactions in a first set of droplets, wherein the majority of the droplets contain zero or one nucleic acid template for amplification; and (b) subjecting the resulting amplification products to next-generation sequencing. The next-generation sequencing methods discussed in Laffler include methods that require partitioning such that, on average, each different sequencing reaction contains a single nucleic acid molecule to be sequenced (see, e.g., paras. 53-55 and 60-61). Further regarding claim 109, the next-generation sequencing methods disclosed by Laffler also include methods in which amplification of single template nucleic acids occurs after partitioning (paras. 52-55).
Laffler does not teach that the partitioning is conducted such that at least 40%, at least 47%, or at least 80% of the fractions contain amplicon nucleic acids in the amounts recited in claims 94, 108, 125, and 127, but Eid remedies this deficiency by describing a plurality of non-random partitioning methods that are capable of providing each different fraction in a plurality of fractions with a single target nucleic acid-polymerase complex (see, e.g., the abstract and paras. 9-11; see also pages 9-11 and 13-29 for a more detailed description of the different non-random partitioning methods disclosed in Eid). Eid teaches that the disclosed non-random partitioning methods advantageously eliminate two problems associated with random partitioning (see, e.g., paras. 6-9): (i) the presence of many (up to 70%) empty fractions, and (ii) fractions that are not useful for amplification and/or sequencing due to the presence of more than one target nucleic acid in the fraction. Eid also notes that the disclosed partitioning methods offer increased throughput and efficiency as well as decreased costs (see, e.g., paras. 8-9). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan practicing the method of Lizardi to dilute the plurality of non-identical double-stranded circular nucleic acids to a concentration within any of the following ranges prior to the amplification step: (i) less than 100 nM as recited in step (b) of claim 94, (ii) less than about 100 pM as recited in claim 107, (iii) less than 10 nM as recited in claim 126, or (iv) less than 1 pM as recited in claim 127. As discussed above, Lizardi teaches diluting the plurality of double-stranded circular nucleic acid molecules before conducting the amplification reaction. The reference does not specify the concentration of the resulting solution, but as discussed in MPEP 2144.05 II, “[D]ifferences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” This section of the MPEP goes on to note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1955). In this case, the prior art of Lizardi discloses the general conditions (i.e., dilution prior to amplification), and the ordinary artisan would have simply used routine experimentation to determine the concentrations useful for setting up the subsequent amplification reactions. There is nothing in Lizardi or the specification of the instant application to indicate that this would have required non-routine or inventive experimentation, and no evidence of unexpected results has been presented with respect to the claimed concentrations. It is further noted that by teaching diluting such that separate amplification reactions contain, on average, a single double-stranded circular nucleic acid, Lizardi clearly motivates the use of concentrations within the very low concentration ranges recited in claims 94, 107, 126, and 127. Thus, the claimed post-dilution concentration ranges are prima facie obvious.
It also would have been prima facie obvious to substitute one of the next-generation sequencing methods disclosed in Laffler for the sequencing method disclosed in Lizardi. Laffler provides motivation to do so by teaching that next-generation sequencing methods “share the common feature of massively parallel, high-throughput strategies, with the goal of lower costs in comparison to older sequencing methods” (para. 52). Laffler provides a reasonable expectation of success by describing several next-generation sequencing methods in detail and including citations to sources of additional information concerning each method (paras. 52-63). Since several of the next-generation sequencing methods disclosed in Laffler require partitioning such that each sequencing reaction contains a single nucleic acid molecule to be sequenced (paras. 53, 55, and 60-61), it also would have been obvious to partition the amplification products generated by the method of Lizardi as set forth in the first part of step (d) in claim 94 and also as in claims 108, 123, and 127 when subjecting them to sequencing using one of these methods. The teachings of Laffler, which include citations to other patent and non-patent literature references that discuss each sequencing method, would have provided the required reasonable expectation of success. 
As well, further regarding the requirement for at least 40%, at least 47%, or at least 80% of the fractions to comprise a particular amount of amplicon nucleic acids (see claims 94, 125, and 127), Eid provides motivation to conduct the partitioning step in the method suggested by the teachings of Lizardi in view of Laffler such that as many of 100% of the fractions contain a single target nucleic acid by teaching that doing so reduces costs while also increasing assay throughput and efficiency (see, e.g., paras. 8-9). Eid provides a reasonable expectation of success by providing extensively detailed guidance as to a number of different non-random partitioning approaches in the context of the zero-mode waveguides used to conduct the Pacific Biosciences next-generation sequencing method discussed by Laffler in paras. 60-62. As well, the teachings in Eid indicate that the disclosed methods are generally applicable (e.g., to the arrays/substrates used in the other next-generation sequencing methods discussed in Laffler).
Finally, as to the new requirement in independent claim 94 for the fractions resulting from the partitioning step to contain, on average, 0.05 to 0.9 amplicon nucleic acids per fraction, the teachings of Montesclaros indicate the average number of nucleic acids per fraction is a matter of design choice and can be zero or about 0.5 (para. 136). This portion of Montesclaros also teaches higher values that include the values of 1, 1.5, and 2-10 recited in claims 108 and 127. Thus, the ordinary artisan practicing the method suggested by Lizardi in view of Laffler and Eid would have recognized that the number of amplicons, on average, in each fraction was a matter of design choice and could be chosen from the value of 1 suggested by Eid or the lower value of 0.5 disclosed in Montesclaros. Since Eid provided guidance as to non-random partitioning, the ordinary artisan would have had a reasonable expectation of success in conducting the partitioning step such that the resulting fractions contained, on average, any desired number of amplicon nucleic acids. 
Thus, the methods of claims 94, 95, 107-109, 123, and 125-127 are prima facie obvious over Lizardi in view of Laffler, Eid, and Montesclaros.
Further regarding claim 96, it is first noted that, as discussed in the indefiniteness rejection, it is not clear whether all, some, or just one of the circular nucleic acids in the plurality of non-identical, circular double-stranded nucleic acids must been the recited requirement for the second strand to be at least about 500 bases in length. If just one circular double-stranded nucleic acid in the plurality must meet the requirement, Lizardi discloses an example in which the first strand of a double-stranded circular nucleic acid molecule is 4000 nucleotides in length (col. 20, ll. 23-29). Since the reference also teaches that the second strand of the double-stranded circular molecule may have a gap as small as a single nucleotide (column 11, line 66 – column 12, line 3), the reference clearly indicates that the second strand may have a length that is 3999 nucleotides in length. This value lies within the claimed range of at least 500 bases, and as noted in MPEP 2131.03 I, when a reference discloses a value within a claimed range a prima facie case of anticipation exists with respect to the range. Thus, Lizardi clearly renders obvious the method of claim 96 if the claim requires only one member of the plurality of non-identical, circular, double-stranded nucleic acids to meet the recited length requirement.
The reference also renders obvious the two other interpretations of claim 96 in which all or some non-identical, circular, double-stranded nucleic acids meet the length requirement concerning the second strand. As discussed in MPEP 2144.07, it is prima facie obvious to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results or secondary considerations. In this case, there is no evidence of unexpected results or secondary considerations with respect to the subject matter of claim 96, and the teachings of Lizardi in column 20 clearly indicate that double-stranded circular nucleic acids in which the second strands have a length within the claimed range are suitable for use in the disclosed methods. The reference also teaches that the same vector may be used to ligate all inserts, thus forming the plurality of non-identical, circular, double-stranded nucleic acids (see, e.g., col. 19, ll. 41-55). Thus, the ordinary artisan would have recognized that some or all of the non-identical, circular, double-stranded nucleic acids in the plurality could have a second strand with a length within the claimed range, and the method of claim 96 is prima facie obvious. 
	Further regarding claim 97, as discussed above, Lizardi teaches that the method may be practiced using a plurality of non-identical double-stranded circular nucleic acids (col. 3, ll. 57-63; col. 6, ll. 11-19; col. 9, l. 63 – col. 10, l. 3; and col. 19, ll. 43-58). The reference also discloses an example that uses a solution containing approximately 30,000-120,000 double-stranded circular nucleic acid molecules (col. 26, ll. 19-23), thereby indicating that a plurality of double-stranded circular nucleic acid molecules may include at least about 100 nucleic acids. This passage in column 26 does not clearly indicate that the nucleic acids in the plurality are different from one another, but this would have been obvious since, as noted above, the purpose of the method of Lizardi is to make libraries of different nucleic acids. Thus, a plurality comprising at least 100 different double-stranded, circular nucleic acids would have been obvious in view of the teachings of Lizardi. The length requirement in claim 97 concerning the nucleic acids in this plurality is also obvious over Lizardi for the reasons set forth above with respect to claim 96. Thus, the method of claim 97 is prima facie obvious.
Further regarding claims 98 and 124, Lizardi teaches that a plurality of double-stranded circular nucleic acid molecules of the invention may be formed by ligating a plurality of different insert nucleic acids to the same vector nucleic acid (col. 19, ll. 43-58). The reference also teaches that the insert molecules may be from a complex mixture such as a genomic DNA sample or cDNA produced from all of the mRNA in a cellular sample (col. 9, l. 56 – col. 10, l. 3). When such complex mixtures are used to form the plurality of double-stranded circular nucleic acids, it is clear that the second strand of one molecule will be different in at least seven bases from the second strand of another molecule as required by claim 98. It is also clear that the plurality of nucleic acids comprises nucleic acids that differ in at least one base as recited in claim 124. Thus, the methods of claims 98 and 124 are also prima facie obvious.
	Further regarding claim 99, Lizardi teaches that the length of the gap may be at least one nucleotide (column 11, line 66 – column 12, line 3). This range overlaps with the claimed range of 1-5 bases, and no evidence of unexpected results has been presented with respect to the claimed length range. As discussed in MPEP 2144.05 I, the above is sufficient to establish a prima facie case of obviousness with respect to the claimed length range.  
Further regarding claim 122, Lizardi teaches that the plurality of double-stranded circular nucleic acids may be formed by ligating a double-stranded vector, which may be a short linker (i.e., an adaptor) that facilitates circularization, to a double-stranded non-circularized nucleic acid (see, e.g., col. 9, l. 56 – col. 10, l. 21). The reference also teaches that the vector (adaptor) anneals to a 5’ end and a 3’ end of the double-stranded non-circularized nucleic acid (see, e.g., col. 10, ll. 21-32). In other words, Lizardi teaches sticky-end ligation. Further, as discussed above with respect to claims 94, 96-98, and 124, Lizardi teaches that the plurality is a plurality of non-identical, double-stranded circular nucleic acids. Thus, the method of claim 122 is prima facie obvious.
Finally, further regarding new claim 128, as noted above with respect to claim 109, the teachings of Laffler suggest a post-partitioning amplification step that precedes a sequencing step. The teachings of Lizardi, Laffler, and Eid do not discuss the error rate of this amplification reaction, but the ordinary artisan would have recognized the desirability of minimizing errors in a pre-sequencing amplification reaction. Accordingly, the ordinary artisan would have been motivated to conduct routine experimentation to obtain an acceptable error rate (e.g., less than 1 in 10,000 bases) for the pre-sequencing amplification reaction suggested by the references. The ordinary artisan would have had a reasonable expectation of success since optimizing reaction conditions for amplification reactions was routine and also since Montesclaros discloses several DNA polymerases with an error-rate of less than 1 in 10,000 bases (para. 63). Thus, the method of claim 128 is also prima facie obvious. 
To summarize, the methods of claims 94-99, 107-109, and 122-128 are prima facie obvious over Lizardi in view of Laffler and Eid.

14.	Claims 100-102 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (US 6,287,824 B1) in view of Laffler (US 2012/0164633 A1) and further in view of Eid et al. (US 2010/0009872 A1) and further in view of Montesclaros et al. (US 2013/0217071 A1) and further in view of Takahashi et al. (BioTechniques 2009; 47: 609-615).3
	As discussed above, the teachings of Lizardi in view of Laffler, Eid, and Montesclaros render obvious the methods of claims 94-99, 107-109, and 122-128.
Regarding claim 100, Lizardi teaches forming a plurality of non-identical double-stranded circular nucleic acids by ligating a double-stranded vector, which may be a short linker (i.e., an adaptor) that facilitates circularization, to a double-stranded non-circularized nucleic acid (see, e.g., col. 9, l. 56 – col. 10, l. 21). The reference also teaches that the vector (adaptor) anneals to a 5’ end and a 3’ end of the double-stranded non-circularized nucleic acid (see, e.g., col. 10, ll. 21-32). 
Lizardi does not teach all of the elements of claim 100 because the reference does not teach that the vector is a double-stranded plasmid. Neither Eid nor Laffler nor Montesclaros remedies this deficiency in Lizardi. 
Regarding claims 101 and 102, which depend from claim 100, Lizardi teaches that the circular double-stranded nucleic acid molecules may contain a gap with a length of at least one nucleotide (col. 11, l. 66 – col. 12, l. 3). The reference teaches that the gap may be in the non-circularized double-stranded nucleic acid (col. 12, ll. 3-6) or in the second strand of the linear vector (col. 12, ll. 14-15). The gap may also be formed at juncture between the double-stranded vector and the non-circularized double-stranded nucleic acid (col. 12, ll. 3-6). The length for the gap range of at least one nucleotide disclosed in Lizardi overlaps with, but does not anticipate, the claimed range of 1-10 nucleotides.
Takahashi, though, describes the use of a double-stranded plasmid and rolling circle amplification for cell-free cloning (abstract, pp. 610-612, and pp. 614-615).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to substitute the double-stranded vectors used by Lizardi to form the plurality of circular double-stranded nucleic acids with double-stranded plasmids as disclosed in Takahashi. The ordinary artisan would have recognized from the teachings of the references that either a double-stranded vector or a double-stranded plasmid would be suitable for the intended purpose, and, accordingly, would have been motivated to use either with a reasonable expectation of success. See MPEP 2144.07, which notes that the selection of a known material based on its suitability for the intended purpose is prima facie obvious in the absence of unexpected results. In this case, no evidence of unexpected results has been presented, and the references indicate that double-stranded vectors and plasmids are each suitable for the intended purpose. Thus, the method of claim 100 is prima facie obvious.
Further regarding claims 101 and 102, as noted above, Lizardi teaches a range for the length of the gap that overlaps with the claimed length range, and no evidence of unexpected results has been presented with respect to the claimed length range. As discussed in MPEP 2144.05 I, the above is sufficient to establish a prima facie case of obviousness with respect to the claimed length range. Thus, the methods of claims 101 and 102 are also prima facie obvious.
	 
15.	Claims 103-106 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (US 6,287,824 B1) in view of Laffler (US 2012/0164633 A1) and further in view of Eid et al. (US 2010/0009872 A1) and further in view of Montesclaros et al. (US 2013/0217071 A1) and further in view of Takahashi et al. (BioTechniques 2009; 47: 609-615) and further in view of Rashtchian et al. (US 5,137,814).4 
	Claim 103 depends from claim 100. Each of claims 104-106 depends from claim 103. As discussed above, the teachings of Lizardi in view of Laffler, Eid, Montesclaros, and Takahashi render obvious the methods of claims 100-102.
	Regarding claims 103-105, Lizardi teaches that the non-circularized double-stranded nucleic acids may contain an overhang formed by restriction enzyme digestion (col. 10, ll. 21-27). The restriction enzyme may cleave the non-circularized double-stranded nucleic acids or an adapter ligated thereto that contains the recognition site for the enzyme (col. 10, ll. 25-27). 
Lizardi, Laffler, Eid, Montesclaros and Takahashi fail to teach or suggest that the overhang is formed by excision of a uracil positioned near the end of the non-circularized double-stranded nucleic acid, but forming the sticky end for ligation to the vector in this way would have been obvious since Rashtchian teaches that this method may be used to generate sticky ends for subsequent ligation to a vector (see, e.g., Figures 2-5 and col. 7, l. 61 – col. 8, l. 31; see also col. 2, ll. 10-34). As discussed in MPEP 2144.07, it is prima facie obvious to select a known method based on its suitability for the intended purpose in the absence of unexpected results. In this case, no evidence of unexpected results has been presented, and Rashtchian establishes the suitability of the disclosed method for the intended purpose. Rashtchian also provides explicit motivation to use the disclosed method to generate sticky ends for ligation when practicing the method suggested by Lizardi in view of Laffler, Eid, Montesclaros and Takahashi by teaching that the disclosed method offers the ability to generate overhangs “regardless of the availability or suitability of restriction sites” (col. 2, ll. 5-6). The ordinary artisan would have had a reasonable expectation of success in using the method of Rashtchian to produce sticky ends for ligation in the method suggested by Lizardi in view of Laffler, Eid, Montesclaros, and Takahashi since the teachings of Rashtchian indicate that the disclosed method is generally applicable. Finally, it is noted that Rashtchian renders obvious the length range recited in claim 104 by noting that the uracil may be placed at or near the terminus/termini (col. 6, ll. 4-8). Thus, the methods of claims 103-105 are prima facie obvious. 
Further regarding claim 106, which depends from claim 103, Lizardi teaches that “To result in a discontinuous second strand in the circular vector, the second strand of the linear vector should contain at least one non-ligatable end or at least one gap or overlap” (col. 11, ll. 43-45). The reference does not state that one strand of the non-circularized double-stranded nucleic acid or the double-stranded vector lacks a 5’ phosphate, but producing the discontinuous strand in this way would have been obvious since the reference teaches that “[P]referred ligatable ends are nucleotides having a 3’ hydroxyl or a 5’ phosphate” (col. 11, ll. 35-36). That is, the ordinary artisan would have recognized from these teachings of Lizardi that another way to produce the required non-ligatable end would be to omit a 5’ phosphate from one strand of the non-circularized double-stranded nucleic acid or the double-stranded vector. Thus, the method of claim 106 is also prima facie obvious.

16.	Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (US 6,287,824 B1; “Lizardi 1” below) in view of Laffler (US 2012/0164633 A1) and further in view of Eid et al. (US 2010/0009872 A1) and further in view of Montesclaros et al. (US 2013/0217071 A1) and further in view of Lizardi (US 5,854,033; “Lizardi 2” below).5
	As discussed above, the teachings of Lizardi 1, Laffler, Eid, and Montesclaros render obvious the methods of claims 94-99, 107-109, and 122-128. 
None of these references meets the requirement in claim 110 for heat denaturation to precede the first amplification step.
	Conducting such a step would have been prima facie obvious, though, when the teachings of Lizardi 1, Laffer, Eid, and Montesclaros are considered together with the teachings of Lizardi 2. In particular, Lizardi 1 describes using T7 exonuclease to remove undesired linear nucleic acids from the completed ligation reaction prior to conducting the amplification step (col. 25, ll. 25-44). Lizardi 1 does not teach that this exonuclease is inactivated prior to conducting the amplification step, but this would have been obvious since Lizardi 2 teaches that heat inactivation should be performed when the same exonuclease is used to remove undesired linear nucleic acids prior to rolling circle replication (see, e.g., col. 24, ll. 41-61). The heat inactivation step suggested by Lizardi 2 meets the requirement in claim 110 for pre-amplification heat denaturation. Thus, the method of claim 110 is prima facie obvious. 

Conclusion
17.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of these references was cited previously. 
        2 The Lizardi, Laffler, and Eid references were cited previously. Montesclaros is newly cited.
        3 Each of these references, with the exception of Montesclaros, was cited previously.
        4 Each of these references, with the exception of Montesclaros, was cited previously.
        5 Each of these references, with the exception of Montesclaros, was cited previously.